Waite, J.
Lands belonging to a married woman, may be
conveyed, by a' deed, executed by her and her husband. Whiting v. Stevens, 4 Conn. R., 44. And, in order to constitute a valid delivery of a deed, it is not necessary, that .it should be delivered personally to the grantee; it will be sufficient, if delivered to some third person, for the use of the grantee, although the latter was not present, at the time, had no knowledge of the existence of the deed, and never gave any authority to the person receiving it, to act in his behalf. Merrills v. Swift, 18 Conn. R., 257.
And, if a deed be delivered to a third person, to be by him kept, during the life of the grantor, subject to his order, and at his death, if not previously recalled, to be delivered over to the grantee, and the grantor die without having recalled the deed, such delivery will become effectual, and the title of the grantee consummated, in the death of the grantor. Belden v. Carter, 4 Day’s R., 66.
According to these authorities, had the deed, in the present case, been delivered to some third person, to be kept during the life of Mrs. Camp, and then delivered to the grantee, such delivery, upon her death, would have become perfected, and the title would have vested in him.
Does it make any difference, fhat the delivery was to her husband, instead of some other person ? We think not, so far as her interest is concerned. She had parted with the possession of the deed, with an intention to have the property vest in the grantee, at her decease. It was received by her husband, for the use of the grantee, and upon an express promise, on his part, that it should be delivered to him, at her death. The violation of his engagement may operate as *462a fraud upon the wife ; for, had she not relied upon his engagement, she might have substantially accomplished her object, by means of a will.
A father executed deeds to his two sons, and gave directions to his wife, to lodge them with the town-clerk, for record, after his decease; but kept them in his own possession, until he died. The late Chief Justice Hosrner, in giving the opinion of this court, in that case, held, that there had been no delivery of the deeds, but added, “ the case would have been different, if the deeds had been delivered to the wife, before the grantee’s decease. Jones v. Jones, 6 Conn. R., 111. We allude to the remark, although an obiter dictum, as the opinion of an eminent judge, in confirmation of our views. Our advice therefore is, that the demurrer to the bill be overruled.
In this opinion the otjier judges concurred.
, Demurrer overruled.